DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dube (U.S. Patent No. 7,094,144) in view of Adams (U.S. Patent Application Publication No. 2012/0261078).
Regarding claim 1, Dube discloses an inflatable window covering system [FIG. 1] for use with a window of a building (14), comprising: a support structure (8) coupled to a top edge of a window frame of the window and defining an enclosure [FIG. 1]; a sensor being configured to detect a temperature internal to the building (column 4, lines 22-25); an inflatable cushion (10) attached to the support structure; an air pump (9), the air pump configured to inflate the inflatable cushion based at least in part on a detected temperature (column 4, lines 19-27). Dube does not disclose a power source positioned in the enclosure, a microcontroller, or a sensor configured to detect a temperature external to the building.
Nonetheless, Adams discloses a window covering comprising a power source (138) positioned in an enclosure (114) of a support structure [FIGS. 2A, 3]; a microcontroller (152, paragraph 0091) positioned in the enclosure and coupled to the power source [FIG. 9]; two or more sensors (160, 162), the two or more sensors being configured to detect a temperature external to a building (via sensor 162) and a temperature internal to the building (via sensor 160); and operating means (150) positioned in the enclosure of the support structure and coupled to the power source [FIG. 3], the operating means 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering system of Dube to include a power source, a microcontroller, and the operating means positioned in the enclosure, and to include a sensor configured to detect an external temperature, as taught by Adams, in order to provide a compact and unitary assembly to facilitate installation, and to allow for more precise control of the covering in response to external temperatures to enhance the insulation capabilities of the assembly.
Regarding claims 3 and 4, Dube discloses that the inflatable cushion is formed from a textile or plastic, wherein the plastic is a thermoplastic polyethylene (column 4, lines 35-37). It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic of Dube to be polyurethane, in order to provide a durable, inexpensive, and readily available material for the production of the window covering. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 5, Dube discloses that the inflatable cushion is attached to a bottom side of the support structure [FIGS. 1, 2].
Regarding claim 7, Dube discloses the window covering system, but does not disclose a microcontroller controlled by a user equipment.
Nonetheless, Adams discloses a window covering system comprising a microcontroller (152) controlled by a user equipment (118).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dube to include the user equipment taught by Adams, in order to provide remote control of the covering, so as to allow operation of the system from a separate area or control room.
Regarding claims 9 and 10, Dube discloses the system and air pump configured to deflate the cushion based on the detected temperature internal to the building, but does not disclose the power source or deflation of the cushion based on external temperature.
Nonetheless, Adams discloses a power source comprising one or more batteries (138) and retraction of the window covering based at least in part on the detected temperature external to a building and a temperature internal to the building (paragraph 0112).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering system of Dube to include the power source and retraction of the covering based on external temperature, as taught by Adams, in order to provide compact means for powering the air pump, and to allow for more precise control of the covering in response to external temperatures to enhance the insulation capabilities of the assembly.
Regarding claim 11, Dube discloses a method for creating an airtight covering for a window [FIG. 1], comprising: providing an inflatable window covering system configured to cover the window [FIGS. 1, 2], the window covering system including a support member (8) coupled to a top edge of a window frame (14) extending around the window, the support member defining an enclosure [FIG. 1], the window covering system including a window cushion (10); detecting, with a sensor of the window covering system, a temperature internal to the window (column 4, lines 22-25); inflating, automatically with a pump (9), the inflatable cushion based at least in part on the detected temperature internal to the window; deflating, with the pump, the window cushion based, at least in part, on the detected temperature internal to the window (column 4, lines 4-18). Dube does not disclose that the pump is positioned in the enclosure or that the system includes a sensor detecting external temperature.
Nonetheless, Adams discloses a window covering comprising an operating means (150) positioned in an enclosure (114) of a support structure [FIGS. 2A, 3]; two or more sensors (160, 162), the two or more sensors being configured to detect a temperature external to a window (via sensor 162) and a temperature internal to the window (via sensor 160); wherein the window covering is operated based at least in part on the detected temperature external to the window and the detected temperature internal to the window (paragraph 0112).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering system of Dube to have the operating means be positioned in the enclosure, and to include a sensor configured to detect an external temperature, as taught by Adams, in order to provide a compact and unitary assembly to facilitate installation, and to allow for more precise control of the covering in response to external temperatures to enhance the insulation capabilities of the assembly.
Regarding claims 13 and 14, Dube discloses that the window cushion is formed from a textile or plastic, wherein the plastic is a thermoplastic polyethylene (column 4, lines 35-37). It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic of Dube to be polyurethane, in order to provide a durable, inexpensive, and readily available material for the production of the window covering. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 16 and 17, Dube discloses a control system configured to initiate inflating and deflating the window cushion (column 4, lines 19-27), but does not disclose a microcontroller controlled by a user equipment.
Nonetheless, Adams discloses a window covering system comprising a microcontroller (152) controlled by a user equipment (118).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dube to include the microcontroller and user equipment taught by Adams, in order to provide remote control of the covering, so as to allow operation of the system from a separate area or control room.
Regarding claim 18, Dube discloses an inflatable window covering system [FIG. 1] for use with a window of a building (14), comprising: an inflatable cushion (10); a support member (8) coupled to a top side of the window and defining an enclosure, the inflatable cushion being attached to the support member [FIG. 2]; a sensors coupled to a controller, wherein the sensor is configured to detect a temperature internal to the building (column 4, lines 19-27); and an air pump (9), wherein the air pump is 
Nonetheless, Adams discloses a window covering comprising a power source (138) positioned in an enclosure (114) of a support structure [FIGS. 2A, 3]; a microcontroller (152, paragraph 0091) positioned in the enclosure and coupled to the power source [FIG. 9]; two or more sensors (160, 162), the two or more sensors being configured to detect a temperature external to a building (via sensor 162) and a temperature internal to the building (via sensor 160); and operating means (150) positioned in the enclosure of the support structure and coupled to the power source [FIG. 3], the operating means configured to operate the window covering based at least in part on the detected temperature external to the building and the detected temperature internal to the building (paragraph 0112).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering system of Dube to include a power source and microcontroller positioned in the enclosure, and to include a sensor configured to detect an external temperature, as taught by Adams, in order to provide a compact and unitary assembly to facilitate installation, and to allow for more precise control of the covering in response to external temperatures to enhance the insulation capabilities of the assembly.
Claims 2, 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dube (U.S. Patent No. 7,094,144) in view of Adams (U.S. Patent Application Publication No. 2012/0261078), as applied to claims 1, 11, and 18 above, and further in view of Cote (U.S. Patent No. 7,748,169).
Regarding claims 2, 8, 15, and 19, Dube, as modified by Adams, discloses the inflatable cushion having two or more cushion layers having a plurality of sealed edges [FIG. 2], wherein the two or more cushion layers form a single inflatable compartment with a plurality of couplings; and wherein the inflatable cushion, when in an inflated state has a width dimension [FIG. 1] and a length dimension [FIG. 2], the width dimension extending across a width of the window frame and the length dimension extending along a height of the window frame, but does not disclose that the couplings weld the layers, or that the couplings are arranged diagonal to the width and length dimensions.
Nonetheless, Cote discloses an inflatable cushion (10) having a plurality of couplings welding cushion layers to each other (column 8, lines 35-42), wherein the couplings are arranged diagonal to the width and length dimensions of the inflatable cushion [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer couplings of Dube, as modified by Adams above, to be welded and to be arranged diagonally, as taught by Cote, in order to facilitate inflation of the cushion and provide a more robust construction for the covering.

Allowable Subject Matter
Claims 6, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The double patenting rejection(s) of claims 1-20 is overcome in view of the Terminal Disclaimer filed 4/12/21 and in view of the amendment to claim 20.
Applicant's arguments filed 4/12/21 with respect to the rejection(s) of claims 1-5, 7-11, and 13-19 have been fully considered but they are not persuasive.
Applicant argues that Dube, as modified by Adams, fails to disclose a sensor configured to detect a temperature external to the building. This argument is not found persuasive. As set forth in the rejection above, Adams discloses detection of an external temperature via sensor 162, which is described in paragraph 0111 as the “external (window-side) temperature sensor”. Claim 18 of Adams further recites “a window-side temperature sensor adapted to measure an external temperature representative of the temperature outside a window in front of which the motorized window treatment is located”. This detection of the temperature at the window side of the window treatment is disclosed as being representative of the temperature external to the window, which is also external to the building. The claims do not explicitly require that the temperature sensor be positioned external to the building. Adams further discloses using temperature readings from both the internal and external temperature sensors for control of the window 
The term “detect” as it is used in the claims does not limit the location of the temperature sensor. Since the temperature detected by the external temperature sensor 162 of Adams is disclosed as being treated as a representation of the temperature external to the building, it reads on the limitation “configured to detect a temperature external to a building”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/CATHERINE A KELLY/Primary Examiner, Art Unit 3619